      Case: 1:20-cv-02658 Document #: 35 Filed: 07/16/20 Page 1 of 4 PageID #:359




                          UNITED STATES DISTRICT COURT
                        FOR NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,

COMMONWEALTH OF
MASSACHUSETTS,

and
                                                         No. 20 C 2658
STATE OF WISCONSIN,
                                                         Judge Feinerman
                       Plaintiffs,

v.

DAIRY FARMERS OF AMERICA, INC.

and

DEAN FOODS COMPANY,

                       Defendants.



     UNOPPOSED MOTION OF THE UNITED STATES TO APPOINT DIVESTITURE
                              TRUSTEE

        Plaintiff, United States of America, hereby moves this Court for entry of an order

appointing Mr. Jerry Sturgill of CRS Capstone Partners LLC as Divestiture Trustee pursuant to

Section V of the proposed Final Judgment in the above-captioned matter. The United States has

informed Defendants Dairy Farmers of America, Inc., and Dean Foods Company (collectively,

“Defendants”) that it is filing this motion, which, pursuant to the terms of the proposed Final

Judgment, Defendants may not oppose. The Court may therefore proceed with the appointment.

        In support of its motion, the United States files herewith a Memorandum in Support of

Unopposed Motion of the United States to Appoint Divestiture Trustee.
    Case: 1:20-cv-02658 Document #: 35 Filed: 07/16/20 Page 2 of 4 PageID #:360




Dated: July 16, 2020


                                             Respectfully submitted,

                                                     /s/ Karl D. Knutsen
                                             Karl D. Knutsen
                                             Justin Heipp
                                             Nathaniel J. Harris
                                             Christopher A. Wetzel
                                             U.S. Department of Justice
                                             Antitrust Division
                                             Healthcare and Consumer Products Section
                                             450 Fifth Street, NW, Suite 4100
                                             Washington, DC 20530
                                             202-514-0976
                                             karl.knutsen@usdoj.gov




                                         2
    Case: 1:20-cv-02658 Document #: 35 Filed: 07/16/20 Page 3 of 4 PageID #:361




                                CERTIFICATE OF SERVICE

I, Karl D. Knutsen, hereby certify that on July 16, 2020, I caused a copy of the foregoing
Unopposed Motion To Appoint Divestiture Trustee to be served on Defendants by mailing
the document electronically to their duly authorized legal representatives as follows:

For Defendant Dairy Farmers of America, Inc.:

W. TODD MILLER
Baker & Miller
2401 Pennsylvania Ave., NW
Washington, DC 20037
Tel: (202) 663-7822
Fax: (202) 663-7849
tmiller@bakerandmiller.com

MICHAEL G. EGGE
Latham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004
Tel: (202) 637-2285
Fax: (202) 637-2201
michael.egge@lw.com

GARRET RASMUSSEN
Orrick Herrington & Sutcliffe LLP
Columbia Center
1152 15th Street, N.W.
Washington, DC 20005
Tel: (202) 339-8481
Fax: (202) 339-8500
grasmussen@orrick.com

For Defendant Dean Foods Company:

ARTHUR J. BURKE
Davis Polk LLP
450 Lexington Ave.
New York, NY
Tel: (212) 450-4352
Fax: (212) 701-5800
arthur.burke@davispolk.com


And other ECF registered users by ECF.


                                                3
    Case: 1:20-cv-02658 Document #: 35 Filed: 07/16/20 Page 4 of 4 PageID #:362




    /s/ Karl D. Knutsen
Karl D. Knutsen
Attorney for the United States
U.S. Department of Justice Antitrust Division
450 Fifth Street NW, Suite 4100
Washington, DC 20530
Tel.: 202-514-0976
Fax: 202-307-5802
E-mail: karl.knutsen@usdoj.gov




                                                4
